DETAILED ACTION

This communication is in response to the Application filed on 14 December 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 6, 8-9, 11, 13-15, and 17-27 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following claim amendments have been authorized by the applicant’s representative, James Janiello. 

Please amend Claim 22 as follows:

The method of claim 21 [[1]], wherein the one or more avatar characteristics comprise at least one dynamic characteristic, and wherein at least one of the dynamic characteristics is a mannerism of the given avatar.

Please amend Claim 23 as follows:

The method of claim 21 [[1]], wherein the one or more avatar characteristics comprise at least one dynamic characteristic, and wherein at least one of the dynamic characteristics is a rate of speech of the given avatar.

Please amend Claim 24 as follows:
the one or more avatar characteristics comprise at least one dynamic characteristic, and wherein at least one of the dynamic characteristics is a facial expression of the given avatar while speaking.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes WO 2016/048579 (Begum et al.), US 6577998 (Yamamoto), US 6577998 (Xie et al.), and US 20210150145 (Negishi). Begum et al. discloses a method comprising: obtaining one or more characteristics of a given avatar (Begum et al., para [0022]. Here, the image is an avatar.); determining one or more parameters of a voice synthesizer for generating a voice that conforms to the one or more avatar characteristics (Begum et al., para [0029].  Also, Begum et al., para [0020]. See also fig. 6), the one or more avatar characteristics comprising at least one observed characteristic (Begum et al., para [0022]-[0024]. These paragraphs of Begum et al. describe matching parameters to the facial structure input. Para [0049] of the applicant’s specification states that the voice can be generated based on…observed characteristics (such as facial features, height, and the like). Also, para [0050] of the applicant’s specification states that observed characteristics are obtained by performing image analysis on an image of the avatar.), at least one dynamic characteristic (Begum et al., para [0023], describes visible and invisible articulatory parameters which are used. These parameters are used to generate dynamic avatar characteristics, such as characteristics of speech.), and at least one characteristic assigned in a profile (Begum 
	Yamamoto is cited to disclose determining one or more vocal characteristics corresponding to the one or more avatar characteristics (Yamamoto, col. 7, lines 17-22. Here, the vocal characteristics are triggered by (i.e., correspond to) the animation generator (i.e., avatar).).
Xie et al. is cited to disclose obtaining an avatar, modifying characteristics of the avatar, and repeating the determining, configuring, and generating operations using the modified characteristics and a corresponding modified avatar (Xie et al., para [0072].).
Negishi is cited to disclose wherein at least one of the dynamic characteristics is a mannerism of the given avatar (Negishi, para [0141]. A gesture is interpreted as “mannerism”.).
However, none of the prior art, alone or in combination, teaches the following limitations of claim 21:

“wherein: 
the obtaining of one or more characteristics of the given avatar comprises obtaining at least one of shoulder width of said given avatar and chest circumference of said given avatar; and 
in the determining of the one or more parameters of the voice synthesizer for generating the voice that conforms to the one or more avatar characteristics, the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656